Judge Saffold
delivered the opinion of the majority of the Court.
The only question to which the attention of the Court has been directed, is, Were the legal representatives of Henry Willis, by the Act of Congress which has been cited, authorised to locate any portion of their claim on town lots in Mobile-, planned and surveyed under the direction of the President of the United States ?
By the Act of Congress, passed in 1818, entitled “An “Act authorising the disposal of certain lots of public “ ground in the city of New-Orleans and town of Mobile” the President of the United States was authorised, whenever it should be consistent with the public interest, to abandon the use of the barracks of Fort Charlotte, and to cause the ground whereon it stood to be surveyed and laid off into lots with suitable streets and avenues; and it is provided that such lots shall afterwards be offered at public sale at the town of Mobile, in the same manner and on the same conditions and terms of credit as is provided by law for the sale of the public lands of the United States ; and that patents shall issue therefor accordingly.
It appears that two tracts of land, to which the heirs of *424Willis had been entitled, were sold by the United States¿ anci t0 pi-ovide an indemnity, the Act for their relief was Passed. This Act constitutes a compact between the United States and the claimants, and requires a construction corresP°uding withq the true intent and meaning of the parties.
In a strictly literal or legal sense, town lots are lands; but in the usual acceptation of the terms, town lots and lands are different. A grant or other conveyance of a tract or other considerable parcel of land does not convey the idea of town lots. The expressions, town lots and lands, are generally used as terms distinguishing small lots in a town, and larger tracts or parcels suitable for agricultural and other ordinary purposes.
The Act of Congress* directs that the entries shall be made in any land office, &c., and in such quantities “ agreeably to the surveys made by the United States,” as the claimants may desire. Was the Act intended to apply to any special survey which the President may have been au-thorised to directjfor a particular purpose '( or does it refer to the general plan of surveys] adopted by the government as preparatory to the disposal of the public lands ? For the last 25 to 30 years a general uniform plan (with a few slight modifications) has been established. This plan is to survey the public lands of the United States into townships and sections, and to set (up marksfor the subdivision of the sections.
By other Acts ', of Congress, the President has been au-thorised to cause! other public lands to be reserved from public sale for various other specific purposes, which the policy of the government has been supposed to require ; as for timber useful for the navy, for forts, for other towns, &c. The Act for the relief of the Representatives of Henry Willis, makes no express reservation from this right of entry ; and if it is to be construed as conferring an unqualified right to locate any of the public lands without regard to public policy or to the plan or object of the survey, injustice of the most mischievous tendency might result to the government, and lands be located, which Congress evidently did not intend to permit, and which it cannot be presumed were in the contemplation of the Complainants when the Act passed.
Another view of the case well worthy of consideration is, That by laying out a part of the public domain into town lots, the government has incurred expenses not incident to surveys on the general ’plan -, and by streets, avenues, &£. *425lias curtailed the quantity of land to be sold by about one half, while its valué is greatly-enhanced.
To permit, the claimants to make their locations on the lots would give them the benefit of the increased value of the ground arising frpm the peculiar attention and additional expense of the government; while the quantity to be located would be a greatly reduced portion of the original tract, the streets, &c. not being computed as parts of. the location.
The majority of the Court is of opinion that the decree of the Circuit Court must be affirmed.
The Chief Justice not sitting.
This case was afterwards taken by writ of Error to the Supreme Court of the United States, and the judgment was there affirmed.